Citation Nr: 0300857	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  01-06 954A	)	DATE
	)
	)




THE ISSUE

Whether the April 1949 decision of the Board of Veterans' 
Appeals (Board), which denied restoration of service 
connection for retinitis pigmentosa, should be revised or 
reversed on the basis of clear and unmistakable error 
(CUE).  




REPRESENTATION

Moving party represented by:  Blinded Veterans Association




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The moving party served on active duty from November 1941 
to October 1943.  

This matter comes to the Board as an original action on 
the motion of the moving party alleging CUE in a Board 
decision.  It is before the undersigned Member of the 
Board who has been designated to make the final 
disposition of this motion for VA.  

Historically, in an April 1949 decision the Board denied 
restoration of service connection for retinitis pigmentosa 
(i.e., it determined that an original grant of service 
connection for retinitis pigmentosa was clearly and 
unmistakably erroneous).  

In a July 1961 decision, the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia 
granted non-service-connected pension benefits based on 
bilateral retinitis pigmentosa with restricted vision 
fields.  

In a May 1982 decision, the RO granted special monthly 
pension benefits on account of the need for regular aid 
and attendance by reason of the moving party's blindness.  

In February 1990, the moving party's representative filed 
an application to reopen a claim of service connection for 
retinitis pigmentosa.  

In a March 1990 rating decision, the RO determined that 
service connection remained denied on the basis that the 
Board's decision of April 1949, which held that the moving 
party's retinitis pigmentosa preexisted service and did 
not progress at an abnormally high rate during service, 
was final.  

In a November 1995 Memorandum, the moving party's 
representative sought administrative review from the 
Director of the VA's Compensation and Pension (C & P) 
Service in regard to service connection for retinitis 
pigmentosa.  

In a May 1996 Administrative Decision, the Director of the 
C & P Service determined that a basis for a difference of 
opinion as contemplated by 38 C.F.R. § 3.105(b) was found, 
and that service connection for retinitis pigmentosa 
should be established on a direct basis effective on 
November 17, 1994 (under 38 C.F.R. § 3.114(a)(3)).  The C 
& P Director referred to General Counsel Opinion (OGC 82-
90) dated on July 18, 1990, which held that service 
connection may be granted for diseases of congenital, 
developmental, or familial origin provided that the 
evidence as a whole establishes that the condition was 
incurred in or aggravated during service, and determined 
that, in this particular case, it was now found that the 
evidence did not clearly show that the moving party had 
retinitis pigmentosa at the time he entered service.  

In a December 1996 decision, the RO granted service 
connection for advanced retinitis pigmentosa, effective on 
November 17, 1994 (one year prior to date of the 
representative's memorandum requesting administrative 
review of the service connection claim).  

In a June 1997 rating decision, the RO denied a claim for 
an effective date prior to November 17, 1994, for the 
grant of service connection for retinitis pigmentosa.  



FINDING OF FACT

The April 1949 Board decision was undebatably erroneous, 
and based on the evidence of record and law as then in 
effect, the correct decision at that time is that service 
connection for retinitis pigmentosa should be restored.  



CONCLUSION OF LAW

The April 1949 Board decision, denying restoration of 
service connection for retinitis pigmentosa, contains CUE 
and is reversed.  38 U.S.C.A. § 24, 701(a) 
(1943); Veterans Regulation 1(a), Part I, paragraphs I(a), 
(b), and (d) (1943); Veterans Regulation 1009 (D) (1947); 
38 U.S.C.A. § 7111 (West Supp. 2002); 38 C.F.R. §§ 
20.1401-1411 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims has held that the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2001)) (VCAA) is not applicable to motions for 
revision of a Board decision on the grounds of CUE.  

In Livesay v. Principi, 15 Vet. App. 165 (2001), the Court 
indicated that the VCAA, with its expanded duties, was 
potentially applicable to a great number of claims, but it 
found that the VCAA was not applicable to the claimant's 
allegations of CUE.  Nevertheless, in light of the 
decision hereinbelow, no additional evidence or 
information is required to substantiate the moving party's 
CUE motion.  

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in 
a rating decision that was subsumed in that decision.  
Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Effective 
November 21, 1997, however, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111 
(West Supp. 2002)) permit challenges to decisions of the 
Board on the grounds of CUE.  

The final regulations amending the Rules of Practice 
before the Board were promulgated and became effective on 
February 12, 1999, providing for procedures to challenge 
prior Board decisions on the basis of CUE.  64 Fed. Reg. 
2134-2141 (1999) (codified at 38 C.F.R. § 20.1400 et. seq. 
(2002)).  

A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision 
is made.  38 U.S.C.A. §§ 5109A(a), 7111(a) and (c) (West 
Supp. 2002).

It is apparent that Congress, in creating § 7111, intended 
VA to follow the established case law defining a viable 
claim of CUE.  64 Fed. Reg. 2134, 2137 (1999); Donovan v. 
West, 158 F.3d 1377, 1382-83 (Fed. Cir 1998).  

This case law is found primarily in the following 
precedent opinions of the United States Court of Appeals 
for Veterans Claims (Court):  Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc); Damrel v. Brown, 6 Vet. App. 
242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993), en banc 
review denied, 6 Vet. App. 162 (1994); Luallen v. Brown, 8 
Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377 
(1994); Crippen v. Brown, 9 Vet. App. 412 (1996); and 
Berger v. Brown, 10 Vet. App. 166 (1997).  

CUE is defined as the kind of error, of fact or law, that 
when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error; generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant 
at the time were incorrectly applied.  38 C.F.R. § 
20.1403(a).  

A review for CUE in a prior Board decision must be based 
on the record and the law as it existed when that decision 
was made.  38 C.F.R. § 20.1403(b).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, 
would have manifestly changed the outcome.  If it is not 
absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  

CUE does not include a change in medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision, VA's failure to fulfill the duty to assist, or a 
disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  

CUE does not include the otherwise correct application of 
a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation. 38 C.F.R. § 
20.1403(e).  

Further, the doctrine of the favorable resolution of 
reasonable doubt is not applicable in determinations of 
whether a prior Board decision contains CUE.  38 C.F.R. § 
20.1411(a) (2002).

As a threshold matter, a claimant must plead CUE with 
particularity. Only if this threshold requirement is met 
does the Board have any obligation to address the merits 
of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 
(1997) (distinguishing denial of CUE due to pleading 
deficiency and denial of CUE on merits); Luallen v. Brown, 
8 Vet. App. 92 (1995).  


Factual Background of the Case

The moving party served on active duty from November 1941 
to October 1943.  

A careful review of the service medical records shows 
that, on the November 1941 physical examination for 
enlistment purposes, there was no eye abnormality and 
central visual acuity was 20/20, bilaterally.  

In September 1943, during service, the moving party was 
hospitalized with complaints that he began to notice 
burning in his eyes and some trouble with his vision about 
20 months previously during basic training.  He stated 
that he had seemed to do okay but that later on he was 
again bothered and received further treatment for his 
eyes.  He complained that, for the past seven months, his 
symptoms seemed to have worsened, with considerable 
burning and progressive inability to see at night.  He 
reported that he had had some watery-like discharge but 
that otherwise his vision seemed to have been okay.  

While in the hospital, an eye consult was sought, and an 
examination showed central congenital nuclear stippling in 
each lens with early posterior capsular opacities and 
extensive pigmentation in the fundus, bilaterally.  The 
diagnosis was that of retinitis, unclassified, chronic, 
severe (pigmentosa).  

The eye consult also indicated that the cause of the eye 
condition was congenital, that the peripheral fields of 
vision were contracted in both eyes, that central visual 
acuity was 20/20, that in terms of a line of duty 
determination the condition did not exist prior to 
service, and that the veteran needed to be worked up for 
discharge from service.  

A Certificate of Disability for Discharge (CDD), dated in 
October 1943, indicates that the veteran was discharged on 
account of retinitis, unclassified, chronic, severe 
(pigmentosa), with a visual acuity of 20/20, bilaterally 
(it was not shown whether this was corrected or 
uncorrected).  

Included in the Certificate was a report of a Board of 
Medical Officers who determined that the moving party was 
unfit for service due to his eye disease that 
incapacitated him on the bases of night blindness, 
contracted visual fields, and being a progressive disease, 
and that such condition had not been aggravated by 
military service.  The Certificate further notes that the 
eye disease was congenital, had existed prior to service 
and was not incurred in the line of duty.  

In a December 1943 decision, the RO granted service 
connection and assigned a 20 percent rating for retinitis 
pigmentosa, on the basis that the condition was aggravated 
by service.  

In a February 1944 decision, the RO confirmed and 
continued its rating of December 1943.  

On a July 1944 VA examination, the general appearance of 
the moving party's eyes were within normal limits.  His 
visual acuity was 20/30 in both eyes (uncorrected) and 
20/20 in both eyes (corrected).  

On examination of the fundi, there was an area of "bone 
corpuscle shaped areas," dense pigmentary deposit in the 
periphery of the eyes, and no central scotoma.  The 
diagnosis was that of retinitis pigmentosa, bilateral.  

In decisions in August 1944 and December 1946, the RO 
confirmed and continued its rating of December 1943.  

The VA hospital records dated in June 1948 show that the 
moving party was admitted due to abdominal pain.  A 
physical examination revealed, among other things, 
multiple areas of increased pigmentation and obliteration 
of retinal vessels in both eye.  He was discharged after 
10 days, and the final diagnoses included that of 
retinitis, bilateral, chronic, unchanged.  

In a July 1948 decision, the RO proposed to sever service 
connection for retinitis pigmentosa, on the basis that the 
December 1943 RO decision involved CUE.  The RO found that 
the eye disability was of a familial origin and existed 
prior to service and that there was no aggravation beyond 
the natural progress of the disease shown.  

By letter in July 1948, the moving party was notified of 
the proposal which would result in the discontinuance of 
his compensation payments.  

In a September 1948 decision, the RO formally severed 
service connection for retinitis pigmentosa, on the basis 
of CUE in the December 1943 RO decision.  

In a November 1948 statement of appeal, the moving party 
alleged that the RO committed errors of fact and law in 
the matter of the severance of service connection for 
retinitis pigmentosa.  He claimed that he had not had any 
trouble with his eyes prior to service and that, after he 
had been in the service about 10 months, his eyes began to 
bother him.  He argued that his condition was caused or 
aggravated by service.  

In an April 1949 decision, the Board, in a three member 
panel which consisted of one physician, determined that 
the original grant of service connection for the condition 
was clearly and unmistakably erroneous.  

In so deciding, the Board denied restoration of service 
connection for retinitis pigmentosa.  Specifically, the 
Board stated the following:  

The vision recorded on examination to 
determine the veteran's physical 
fitness for service was 20/20, 
bilateral.  This record of the visual 
acuity may not be accepted as 
reflecting normal eyes and normal 
visual efficiency at enlistment, in 
view of the findings in service of the 
same central visual acuity when fundus 
examination disclosed extensive 
pigmentation of the retina and marked 
peripheral contraction of the visual 
fields.  Retinitis pigmentosa is a 
constitutional, degenerative eye 
disease, and based on all the evidence 
of record, including medical facts and 
principles, it clearly and unmistakably 
preexisted enlistment.  The symptoms 
reported during observation for the eye 
condition in service are not 
descriptive of any sudden pathological 
eye development or inflammation in 
connection with the basic chronic eye 
disease.  Any increase in the visual 
disturbance which may have occurred 
during service must, therefore, be 
attributed to the natural course of the 
preexisting ocular disease.  

In its decision, the Board cited to "Public No. 2, 73d 
Congress, as amended." 

In August 2001 the moving party's representative filed a 
motion for revision or reversal of the April 1949 Board 
decision.  The representative argued, among other things, 
that the Board incorrectly applied the statutory and 
regulatory provisions extant at the time.  

The representative stated that the Board failed to cite 
any VA laws, regulations, medical documents, treatises, or 
opinions to support its conclusion that the enlistment 
examination was in error; that other medical conditions 
noted in service did not aggravate the retinal disease; or 
that the severe contraction of visual fields in service 
were due to natural progression.  


Analysis

The question before the Board is whether the April 1949 
decision of the Board contained CUE in denying restoration 
of service connection for retinitis pigmentosa, which had 
been severed in the September 1948 RO decision.  

After a careful review of the record, the Board finds that 
the April 1949 Board decision contains CUE.  That is, the 
Board finds that the Board's determination in 1949 that an 
original grant of service connection for retinitis 
pigmentosa was based on CUE does itself contain CUE.  

The version of the regulation providing for severance of 
service connection in effect at the time of the 1949 Board 
decision, Veterans Regulation 1009 (D) (1949), is similar 
in many respects to the regulation in effect today, 38 
C.F.R. § 3.105(d) (2001).  

Both provide that the Government (i.e., VA) has the burden 
of proof in showing that the original grant of service 
connection was clearly and unmistakably erroneous.  

The 1949 version of Veterans Regulation 1009 (D) states, 
in relevant part, that:  

[W]here a change in diagnosis of a 
service-connected disability is made, 
the examining physician or physicians, 
or other proper medical authority, will 
be required to certify, in light of all 
accumulated medical evidence, that the 
prior diagnosis on which service 
connection was predicated was not 
correct . . . . If, in light of all the 
accumulated evidence, it is determined 
that service connection may not be 
maintained, it will be severed. 

The 2001 version of § 3.105(d) likewise states, in 
relevant part, that:

A change in diagnosis may be accepted 
as a basis for severance action if the 
examining physician or physicians 
certifies that, in light of all 
accumulated evidence, the diagnosis on 
which service connection was predicated 
was clearly erroneous. 

Thus, the Board, in its April 1949 decision, was charged 
with determining, based on all of the accumulated 
evidence, whether the December 1943 RO decision that 
granted service connection for retinitis pigmentosa was 
the product of CUE.  Veterans Regulation 1009 (D) (1949).  

As an initial matter, the Board notes that the regulatory 
provisions extant in 1943, with respect to establishing 
service connection for a particular disability, were 
essentially the same as they are today.  Cf. Veterans 
Regulation 1(a), Part I, paragraphs I(a), (b), and (d) 
(1943), with 38 C.F.R. §§ 3.303, 3.304(b), 3.306(a) and 
(b) (2001).  

That is, in order to establish service connection for a 
particular disability, there must be evidence that 
establishes that such disability either began in or was 
aggravated by service.  38 C.F.R. § 3.303 (2001); Veterans 
Regulation 1(a), Part I, paragraph I(a) (1943); see also 
38 U.S.C.A. § 701(a) (1943).  

Moreover, the claimants, both in 1943 and today, are 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of examination 
for acceptance and enrollment into service, unless clear 
and unmistakable evidence demonstrates that the injury or 
disease existed prior to service.  38 C.F.R. § 3.304(b) 
(2001); Veterans Regulation 1(a), Part I, paragraph I(b) 
(1943); see also 38 U.S.C.A. § 24 (1943).  

To establish service connection under the law in effect in 
December 1943, the facts, as shown by the evidence, would 
have to demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service, or if preexisting service was aggravated therein.  
Veterans Regulation 1(a), Part I, paragraph I(a) (1943).  

In this case, the evidence shows that there was no visual 
acuity deficiencies or eye abnormalities noted at the time 
of the enlistment examination.  Thus, the moving party's 
eyes were to be considered in sound condition at 
induction, and absent clear and unmistakable evidence of a 
preexisting eye disease he is entitled to the presumption 
of soundness upon acceptance and enrollment into service.  
Veterans Regulation 1(a), Part I, paragraph I(b) (1943).  

Service connection for retinitis pigmentosa was originally 
established in December 1943 on the basis of aggravation 
of a preexisting condition during service.  Retinitis 
pigmentosa is generally accepted as being a congenital 
disorder, and based on this medical principle both the RO 
in December 1943 and the Board in April 1949 held that 
retinitis pigmentosa existed prior to service.  

According to applicable regulations extant in 1943, 
aggravation of a preexisting disability was to be conceded 
where such disability underwent an increase in severity 
during service, unless there is a specific finding that 
the increase in disability was due to the natural progress 
of the disease.  Veterans Regulation 1(a), Part I, 
paragraph I(d) (1943); cf. Veterans Regulation 1063 (D) 
and (E) (1949) (providing that aggravation was conceded 
unless such increase in severity was shown by clear and 
unmistakable evidence, including medical facts and 
principles, to have been due to the natural progress of 
the disease).  

In its April 1949 decision, the Board determined, in light 
of all the accumulated evidence, that service connection 
based on aggravation of the veteran's preexisting 
retinitis pigmentosa could not be maintained.  

Specifically, the Board found that the evidence of record 
pertaining to the manifestations of the veteran's eye 
condition prior to, during, and subsequent to service, did 
not show that the basic chronic pathology of the veteran's 
eye condition increased in severity during service.  

In this case, there were no eye abnormalities, including 
visual acuity deficiencies, noted at the time of 
enlistment in November 1941.  Retinitis pigmentosa was 
first diagnosed during active duty in September 1943.  

Despite these facts, the Board in 1949 held that the 
symptoms reported during service were "not descriptive of 
any sudden pathological eye development or inflammation in 
connection with the basic chronic eye disease."  This 
statement is clearly and undebatably erroneous, 
particularly in light of the absence of any objective eye 
manifestations prior to service.  

The Board in April 1949 found that the evidence clearly 
and unmistakably showed that retinitis pigmentosa existed 
prior to service, citing to the fact that the eye 
condition is a constitutional disease, and stating that 
the enlistment examination may not be accepted as showing 
the true ocular condition.  

This latter assumption ignores the fact that at enlistment 
there was no objective medical evidence of any eye 
abnormalities and as such there was a presumption of 
soundness at that time.  

The evidence of record in 1949 clearly showed that not 
only was the retinitis pigmentosa incurred in service, if 
the moving party is presumed to be in sound condition upon 
entry, but also that the underlying pathology of the 
disease worsened, if such condition is to be considered to 
have existed prior to service.  

Therefore, the Board's April 1949 decision, which found 
CUE in the original grant of service connection for 
retinitis pigmentosa, and denied restoration of service 
connection for retinitis pigmentosa, was an improper 
application of the governing law and regulations in 
existence at that time.  

Moreover, on the September 1943 eye consult in service the 
specialist specifically found that the congenital eye 
condition did not preexist service, which conflicts with 
the October 1943 report of Medical Board Officers who 
summarily and without explanation found that the condition 
existed prior to service without aggravation therein.  

It is uncontrovertible that the onset of the 
manifestations of the congenital retinitis pigmentosa was 
shown by medical evidence during service.  As such, the 
grant of service connection for retinitis pigmentosa in 
December 1943 was not clearly and unmistakably erroneous, 
and VA did not meet its burden of proving otherwise when 
it severed service connection in September 1948.  

Thus, as has been discussed hereinabove, the Board finds 
that the presumption of soundness on enlistment had not 
been rebutted by clear and unmistakable evidence that the 
eye condition existed prior to service.  

For the Board in April 1949 to have decided that retinitis 
pigmentosa clearly and unmistakably preexisted service 
without aggravation therein is itself undebatable error.  

Further, and based on such error, for the Board in April 
1949 to have denied restoration of service connection for 
retinitis pigmentosa, is likewise CUE.  If the Board had 
correctly applied the pertinent laws and regulations in 
existence in 1949, the decision would have been manifestly 
different.  

Based on the evidence of record and the law as then in 
effect, the April 1949 Board's decision was undebatably 
erroneous.  Instead, the correct decision at that time 
should have reflected that there was no CUE in the grant 
of service connection for retinitis pigmentosa in December 
1943, thus restoring service connection.  

In sum, it is found that the statutory or regulatory 
provisions extant at the time were incorrectly applied by 
the Board when it determined in April 1949 that an 
original grant of service connection for retinitis 
pigmentosa was clearly and unmistakably erroneous, thus 
denying restoration of service connection for retinitis 
pigmentosa.  Therefore, the motion for reversal of that 
decision is granted.  



ORDER

As there was CUE in the April 1949 Board decision which 
denied restoration of service connection for retinitis 
pigmentosa, the motion for reversal of that decision is 
granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that 
tells you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 
1988" as a condition for an attorney-at-law or a VA 
accredited agent to charge you a fee for representing 
you.


 


